Citation Nr: 0005632	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-14 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel 


INTRODUCTION

The appellant served on active duty from January 1951 to 
January 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO),  which denied the veteran's claim 
seeking entitlement to service connection for residuals of a 
low back injury.


FINDING OF FACT

The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for residuals of a low back 
injury is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a low back injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the Court concluded in Savage that 
chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period."  
Id

The appellant's service medical records indicate that he was 
seen for a contusion of the lumbosacral spine on October 18, 
1951 and was returned to duty on October 20, 1951.  The 
appellant's separation examination report does not indicate 
any back trouble.  

The appellant was afforded a VA orthopedic examination in 
August 1953.  At that time, he had no orthopedic complaints.  
Physical examination of the musculoskeletal system revealed 
no abnormality.  The diagnosis was no orthopedic diagnosis.

The appellant is currently suffering from back pain.  In 
1997, the appellant received a VA examination.  The diagnosis 
was degenerative changes of the lumbar spine.  A previous 
injury was also noted, but no etiology was given.  

VA outpatient treatment records dated in 1998 and 1999 
reflect that the appellant is currently being treated for 
back pain.  Therefore, the appellant meets the first part of 
the Caluza test for well-groundedness.  He has a current 
disability.

On the occasion of his March 1999 hearing before a hearing 
officer at the RO, the appellant testified that while in 
Korea he fell from a telephone pole approximately 20 feet to 
the ground and injured his back.  He stated that he was 
treated at a MASH unit and was returned to duty.  The veteran 
further indicated that the first time he noticed any back 
trouble after leaving service was in 1957.

The appellant also meets the second part of the Caluza test 
for well-groundedness, he experienced an incident in service.

The third prong of the Caluza test for well-groundedness is a 
showing of a nexus, or link, between the in-service disease 
or injury and the present disease or injury.  Caluza, 7 Vet. 
App. at 506.  In this case the appellant has failed to show 
such a nexus.  The appellant's separation examination is 
devoid of any complaint or finding of residuals related to a 
back injury.  As previously indicated, the appellant's first 
complaint of back trouble was in 1957, over 4 years after he 
left service.  The appellant has not offered any medical 
evidence showing a nexus between his current back pain and 
any incident in service.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for residuals of a low back 
injury plausible.  Id. at 498.

The Board has considered the appellant's contentions on 
appeal, however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions will not support a 
finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.  Id. 
at 494-95.  Moreover, it is not shown that the appellant is 
competent based on medical training and professional status 
to render a medical diagnosis or opinion.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92, Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination); see also Morton v. West, 12 Vet. App.  477 
(1999) (if a well-grounded claim has not been submitted, 
there is no duty on the part of VA to assist in the claim's 
full development).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for residuals of a low back injury.  
Nothing in the record suggests the existence of any 
additional evidence that might well ground this claim, 
particularly in light of the fact that the RO provided a 
medical examination and a hearing to the appellant, collected 
current outpatient records, and made every effort to obtain 
all relevant medical records.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA "duty" is just what it states, a duty to assist, 
not a duty to prove a claim).  It is not shown nor contended 
that additional relevant evidence exists that has not already 
been associated with the claims file.

Finally, the Board has decided the present appeal on a 
different legal basis than the RO did.  When the Board 
addresses in a decision a question that has not been 
addressed below, it must be considered whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  However, the 
appellant has not been prejudiced by the decision herein.  
The Board has considered the same law and regulations the RO 
did, but in so doing, concludes that the appellant did not 
meet the threshold requirements of a well-grounded claim for 
disability compensation benefits.  See Edenfield v. Brown, 
8 Vet. App. 384 (1996) (en banc) (disallowance of a claim as 
not well grounded amounts to a disallowance of the claim on 
the merits based on insufficiency of evidence).  The result 
is the same.

Accordingly, the Board must deny the appellant's claim of 
service connection for residuals of a low back injury as not 
well grounded.


ORDER

The claim for entitlement to service connection for residuals 
of a low back injury is denied, as the claim is not well 
grounded.


		
	A. BRYANT
	Member, Board of Veterans' Appeals
 

 

